IN THE SUPREME COURT OF TEXAS

                                 No. 09-0131

   IN RE  SCI TEXAS FUNERAL SERVICES, INC. DBA HIGHLAND MEMORIAL PARK; AND
                      SERVICE CORPORATION INTERNATIONAL

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relators'  motion  for  temporary  relief  and  for  expedited
consideration, filed  February  13,  2009,  is  granted.   All  trial  court
proceedings in Cause No. C-1186-04-G, styled Leticia G. Leal,  Frank  Garza,
Beatriz Cavazos, Noe Cavazos, Maria Elena Cisneros, Petra  Lopez,  Catherine
E. Rogers, Evelyn Rogers, and Gerald Rogers v. SCI Texas  Funeral  Services,
Inc. d/b/a Highland Memorial Park and Service Corporation International,  in
the 370th District Court  of  Hidalgo  County,  Texas,  are  stayed  pending
further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or  before  3:00  p.m.,  February
27, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 17, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk